DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear and not fully understood in the context of the claim language how, in what way, and by what means the function of “movement of said push bar so as to reduce… said latch towards said unlatch position” is achieved.
In claim 1, it is unclear and not fully understood in the context of the claim language how, in what way, and by what means “movement of said push bar towards said base plate causes said dashpot rod… second resistive force” is achieved.
In claim 1, “a first resistive force” and “a second resistive force” are unclear and not fully understood in the context of the claim language.
In claim 1, the entire phrase “wherein said first resistive force is at a first magnitude… than said first magnitude” is unclear and not fully understood in the context of the claim language. 
	Similar 112 issues as above are found throughout the remaining claims, particularly independent claims 3 and 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 8, and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, US Patent Application Publication 2012/0032455A1.  As in claim 1, a door latch system comprising: a) a latch housing mounted to a door wherein said latch housing includes a base plate (including 10—see figure 1); b) a latch assembly mounted in the latch housing and including a latch 21 movable between a latched position and an unlatched position for releasably securing the door in a door frame; c) an actuating assembly fixedly secured to the latch housing including a driving member 30 movable between a driving member latched position and a driving member unlatched position, wherein said actuating assembly includes at least one actuating member having first and second legs (12, 23, 22) pivotally coupled to one another, wherein the first leg is connected to said base plate and the second leg is coupled to the driving member; d) a push bar (25, 11) operatively connected to said actuating member at a movable distance from said base plate, wherein movement of said push bar so as to reduce said distance from said base plate causes said driving member to translate in a direction perpendicular to said movement of said push bar thereby moving said latch toward said unlatched position; and {8901786: 1Page 2 of 8PATENT U.S. App. No. 16/710,861 (HE179.111127US2)Response to Office Action dated April 28, 2022e) a dashpot 5 mounted to said latch housing and operatively connected to said driving member of said actuating assembly, wherein said dashpot includes a body 50 and a dashpot rod (51 or 58), wherein said dashpot rod is movable from an extended position to a compressed position by said actuating assembly upon movement of said push bar toward said base plate, wherein said movement of said push bar toward said base plate causes, as best understood, said dashpot rod to oppose said push bar movement at a first resistive force and a second resistive force, wherein said first resistive force is at a first magnitude when a driving force is applied to said dashpot rod by said actuating assembly at a first velocity, wherein said second resistive force is at a second magnitude when said driving force is applied to said dashpot rod by said actuating assembly at a second velocity and wherein said second velocity is greater than said first velocity and said second magnitude is greater than said first magnitude.  Claims 3 and 5 are rejected with the same or similar reasoning as above.  As in claim 8, a fixed leg 22 including a first end and a second end, wherein said first end is pivotally coupled with said latch housing; and a pivoting leg (12 or 23) including a first end and a second end, wherein said second end of said fixed leg is pivotally coupled with said pivoting leg between said first and second ends of said pivoting leg, wherein said push bar is coupled with said first end of said pivoting leg, wherein said second end of said pivoting leg is coupled with said driving member, and wherein said dashpot is coupled with said second end of said pivoting leg.  As in claims 7 and 10, said dashpot is a pneumatic or hydraulic dashpot.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 2, Lin provides a hydraulic dashpot, as opposed to pneumatic.  However, these are known to be art recognized equivalent structures.  Thus, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  One reason for using pneumatic damping as opposed to hydraulic damping may be for weight consideration, particularly for reducing shipping cost. 
	Regarding claims 6 and 9, wherein said first resistive force is 15 pounds or less, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have modified the device in this way, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such a modification is not critical to the design and would have produced no unexpected results.  One reason for such a range may be for achieving a desired amount of damping for a typical force range known to be applied to the push bar during use. 
.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675